Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “an adhesive bonding the metal plate to the exterior unit; 
a secondary battery over the metal plate;
wherein a terminal portion is provided on a portion of the curved edge portion which is not bent” as recited in independent claim 2, in all of the claims which is not found in the prior art references.
Claims 5 and 8 are allowed for the same reasons as claim  2, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “an adhesive bonding the metal plate to the glass plate; and 
a secondary battery over the metal plate and overlapping with the display panel, 
wherein a terminal portion is provided on a portion of the curved edge portion which is not bent” as recited in independent claim 3, in all of the claims which is not found in the prior art references.
Claims 6 and 9 are allowed for the same reasons as claim  3, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the light-emitting panel comprises a curved edge portion on which a terminal portion is provided” as recited in independent claim 4, in all of the claims which is not found in the prior art references.
Claims 7 is allowed for the same reasons as claim 4, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896